DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Erik Nackerud on 9/1/2021.
The application has been amended as follows: 
“U-shape and with” in claim 1, line 4 has been changed to –U-shaped defined by radially-extending walls and with—
“bore;” in claim 1, line 5 has been changed to –bore intersecting said water manifold mounting channel;--
“manifold ,” in claim 1, line 10 has been changed to –manifold, said water distribution channel riser extending through said internal water distribution channel receiving bore,--
“container, the” in claim 1, line 11 has been changed to –container and extending upwardly into a non-self-watering container situated atop said self-watering tray container, the—
“a self-watering tray dimensioned” in claim 1, lines 13-14 has been changed to –said self-watering tray, said self-watering tray dimensioned—
“wherei,” in line 1 of each of claims 4 and 9 has been changed to –wherein—
“wherein,” in claim 6, line 1 has been changed to –wherein—
“said at least one water” in claim 9, line 2 has been changed to –said water—
“a non-self-watering container of” in claim 10, line 2 has been changed to –the non-self-watering container, wherein the non-self-watering container is one of—
“U-shape;” in claim 11, line 6 has been changed to –U-shape defined by radially-extending walls and with an internal water distribution channel receiving bore intersecting said water manifold mounting channel;--
“a garden” in claim 11, lines 8-9 has been changed to –garden—
“container, each” in claim 11, line 11 has been changed to –container and extending upwardly into one of said plurality of non-self-watering planters situated atop said tray container, each—
“risers” in claim 11, line 12 has been changed to –riser—
“manifold, each” in claim 11, line 12 has been changed to –manifold, each of said at least one internal water distribution channel riser extending through said internal water distribution channel receiving bore, each—
“of a of said” in claim 11, line 15 has been changed to –of said—
“hose is” in claim 12, line 2 has been changed to –hoses are—
“substantially” in each of claim 16, line 2 and claim 18, line 2 has been deleted
“there are two” in claim 18, lines 1-2 has been changed to –said water manifold mounting channel comprises two—
“angles and two” in claim 18, line 2 has been changed to –angles, and said internal water manifold comprises—
“position planters” in claim 20, line 2 has been changed to –said non-self-watering planters—
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art reference of record or combination of analogous prior art references discloses or renders obvious all of the limitations of claim 1 or claim 11 as herein amended, specifically the features of “a water manifold mounting channel with an inversed U-shaped defined by radially-extending walls and with an internal water distribution channel receiving bore intersecting said water manifold mounting channel,” and a water distribution channel riser that “extend[s] through said internal water distribution channel receiving bore, the water distribution channel riser…extending upwardly into a non-self-watering container situated atop said self-watering tray container,” as recited in claim 1 and features of commensurate scope recited in claim 11, in conjunction with the remaining limitations of claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642